Per Curiam:

The respondent was convicted of receiving stolen goods and given a five-year prison sentence suspended upon two years’ probation. While on probation, he pleaded guilty to temporary use of a vehicle without permission and was sentenced to nine months. Because of the offense, an arrest warrant was issued charging him with a probation violation. His probationary sentence was revoked after a hearing.
The respondent then applied for post-conviction relief, alleging his revocation hearing violated due process requirements. The judge granted relief and ordered a new hearing. The State appeals.
Errors in the probation revocation hearing should have been raised by the probationer on direct appeal. State v. Shumate, 276 S. C. 46, 275 S. E. (2d) 288 (1981). Alleged errors which may be reviewed on direct appeal may not be asserted for the first time in post-conviction proceedings. Cummings v. State, 274 S. C. 26, 260 S. E. (2d) 187 (1979).
We conclude the matter was not properly before the post conviction hearing judge. Therefore we reverse the grant of post-conviction relief and reinstate the sentence.